8 F.3d 33
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Steven SCOTT, Defendant-Appellant.
No. 93-30103.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 5, 1993.*Decided Oct. 20, 1993.

1
Before:  CHOY, GOODWIN, and SKOPIL, Circuit Judges


2
MEMORANDUM**


3
Steven Scott contends that he should be resentenced because the district court erroneously concluded that it lacked jurisdiction to depart from the sentencing guidelines on the basis of Scott's youthful lack of guidance.   The record does not support Scott's contention, and we accordingly dismiss his appeal.


4
We review de novo a district court's legal determination that the guidelines do not allow departure.   United States v. Belden, 957 F.2d 671, 676 (9th Cir.), cert. denied, 113 S.Ct. 234 (1992).   If the record indicates, however, that the district court exercised its discretion in refusing to depart from the guidelines, that decision is not reviewable.   United States v. Morales, 898 F.2d 99, 102 (9th Cir.1990).


5
The record shows that the district court took Scott's youthful lack of guidance into account, and adjusted his sentence as much as it believed was warranted.   Any ambiguity in the court's statement that Scott's childhood problems were not "grounds" for a downward departure is clarified by the court's indication that the sentence imposed was appropriate for the crime, "regardless of the underlying root causes."


6
The district judge stated that he was lowering the sentence by five months below the probation office's recommendation based on Scott's arguments for a downward departure.   The resulting sentence was well above the minimum in the applicable sentencing range.   If the district judge had believed that Scott's childhood problems warranted a sentence below that set by the guidelines, he would have set the sentence at the minimum within the applicable range.   See United States v. Sanchez, 914 F.2d 1355, 1363 (9th Cir.1990), cert. denied, 111 S.Ct. 1626 (1991).   As the district judge exercised his discretion in refusing to depart from the guidelines, we lack jurisdiction to hear this appeal.


7
APPEAL DISMISSED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3